—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered July 28, 1986, convicting him of rape in the first degree (two counts), sodomy in the first degree, attempted sodomy in the first degree, and sexual abuse in the first degree (14 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, so as to provide that the 1-to-3-year sentences imposed on the defendant’s convictions of six counts of sexual abuse in the first degree shall run concurrently rather than consecutively; as so modified, the judgment is affirmed.
The evidence, viewed in a light most favorable to the prosecution, is legally sufficient to support the defendant’s. conviction of the crimes charged (see, People v Contes, 60 NY2d 620, 621). Moreover, upon the exercise of our factual review power we are satisfied that the defendant’s guilt was proven beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, the court properly admitted a vibrator and bag into evidence as they were properly connected to the defendant and the crimes charged through the victim’s testimony to render them relevant to the People’s case (see, People v Mirenda, 23 NY2d 439; People v Connelly, 35 NY2d 171).
We find that the sentences imposed were excessive to the extent indicated.
We have examined the defendant’s remaining contentions *718and find them to be without merit. Mangano, J. P., Brown, Rubin and Harwood, JJ., concur.